Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of standoffs” as claimed in Claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 2, 3, 4, 5, 6, 11, 12, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Breiling (US 20180122685 A1).

    PNG
    media_image1.png
    305
    765
    media_image1.png
    Greyscale

Regarding Claim 2, Breiling discloses:
a carrier ring (132-2) for supporting a substrate [0056] during semiconductor processing operations [0004], the carrier ring comprising a ring structure having an inner diameter (334) and an outer diameter (1000), wherein:
the ring structure has a cross-sectional profile having at least a first portion (1001), a second portion (330), and a third portion (334),
the ring structure has a top surface (332) that connects with the first portion (Fig. 10),
the first portion connects with the second portion (Fig. 10),
the second portion connects with the third portion (Fig. 10),
the first portion is located between planes defined by the top surface and the second portion (Fig. 10), and
the third portion is at an acute angle relative to the top surface and is located radially outward from the second portion (Fig. 10).
Regarding Claim 3, Breiling discloses:
the top surface is offset from the second portion by a distance nominally equal to a thickness of the substrate (Fig. 10).
Regarding Claim 4, Breiling discloses:
the second portion is parallel to the top surface (Fig. 10).
Regarding Claim 5, Breiling discloses:
the acute angle is 30° [a portion of the radius making up the third portion has a portion with a tangent that has an angle of 30° relative to the top surface].
Regarding Claim 6, Breiling discloses:
the top surface is planar (Fig. 10).
Regarding Claim 11, Breiling discloses:
a fourth portion (1002) connected with the third portion (Fig. 10).
Regarding Claim 12, Breiling discloses:
the fourth portion is parallel to the top surface (Fig. 10).
Regarding Claim 15, Breiling discloses:
the connection between the third portion and the fourth portion is rounded (Fig. 10).
Regarding Claim 17, Breiling discloses:
the connection between from the first portion and the second portion is rounded (Fig. 10).
Regarding Claim 19, Breiling discloses:
the first portion defines a diameter that is larger than a diameter of the substrate (Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Breiling et al. (US 20180122685 A1) in view of Pan et al. (US 20140113458 A1).

    PNG
    media_image2.png
    230
    638
    media_image2.png
    Greyscale

Regarding Claim 7, Breiling does not teach:
a plurality of tabs spaced about an interior edge of the carrier ring.
Pan teaches:
a carrier ring (200) for supporting a substrate (212) during semiconductor processing operations [0003 & 0005], the carrier ring comprising a ring structure having an inner diameter (Fig. 2C) and an outer diameter (Fig. 2C), wherein:
the ring structure has a cross-sectional profile having at least a first portion (207), a second portion (208A), and a third portion (2000),
the ring structure has a top surface (206A) that connects with the first portion (Fig. 2A),
the first portion connects with the second portion (Fig. 2A),
the second portion connects with the third portion (Fig. 2A),
the first portion is located between planes defined by the top surface and the second portion (Fig. 2A), and
a plurality of tabs (210 & 260) spaced about an interior edge of the carrier ring (Fig. 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Breiling with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and a plurality of tabs spaced about an interior edge of the carrier ring taught by Pan in order to provide a substrate carrying ring which minimizes contact between the substrate and the substrate carrier reducing the amount of damage that could be done to the substrate through contact with the carrier ring.
Regarding Claim 8, Breiling does not teach:
the plurality of tabs includes exactly six tabs.
Pan teaches:
the plurality of tabs includes exactly six tabs [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Breiling with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and a plurality of tabs spaced about an interior edge of the carrier ring where the plurality of tabs includes exaclty six tabs taught by Pan in order to provide a substrate carrying ring which minimizes contact between the substrate and the substrate carrier reducing the amount of damage that could be done to the substrate through contact with the carrier ring.
Regarding Claim 9, Breiling does not teach:
each tab in the plurality of tabs has a substrate support surface configured to support a portion of the substrate.
Pan teaches:
the plurality of tabs have substrate support surfaces that are configured to support the substrate (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Breiling with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and a plurality of tabs spaced about an interior edge of the carrier ring the plurality of tabs have substrate support surfaces that are configured to support the substrate taught by Pan in order to provide a substrate carrying ring which minimizes contact between the substrate and the substrate carrier reducing the amount of damage that could be done to the substrate through contact with the carrier ring.
Regarding Claim 10, Breiling does not teach:
the substrate support surfaces are interposed between the second portion and the top surface.
Pan teaches:
the substrate support surfaces are interposed between the second portion and the top surface (Fig. 2A & Fig. 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Breiling with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and a plurality of tabs spaced about an interior edge of the carrier ring the plurality of tabs have substrate support surfaces that are configured to support the substrate the substrate support surfaces are interposed between the second portion and the top surface taught by Pan in order to provide a substrate carrying ring which minimizes contact between the substrate and the substrate carrier reducing the amount of damage that could be done to the substrate through contact with the carrier ring.
Regarding Claim 16, Breiling does not teach:
the connection between the top surface and the first portion is rounded.
Pan teaches:
the connection between the top surface and the first portion is rounded (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Breiling with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and the connection between the top surface and the first portion is rounded taught by Pan in order to provide a substrate carrying ring which minimizes stress concentrations and accidental damage by providing rounded edges between features.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Breiling et al. (US 20180122685 A1) in view of Reyland et al. (US 201400273460 A1).
Regarding Claim 13, Breiling does not teach:
a plurality of standoffs protruding from the fourth portion.
Reyland teaches:
a ring (210) for engaging a substrate (202) during semiconductor processing operations [0003 & 0005], the ring comprising a ring structure having an inner diameter (Fig. 4) and an outer diameter (Fig. 4), wherein:
the ring structure has a cross-sectional profile having at least a first portion (306), a second portion (310), and a third portion (330),
the ring structure has a top surface (308) that connects with the first portion (Fig. 3),
the first portion connects with the second portion (Fig. 3),
the second portion connects with the third portion (Fig. 3),
the first portion is located between planes defined by the top surface and the second portion (Fig. 3), and
the third portion is at an acute angle relative to the top surface (Fig. 3).
a fourth portion (318);
a plurality of standoffs protruding from the fourth portion (214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Breiling with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and a plurality of standoffs protruding from the fourth portion taught by Reyland in order to provide a substrate carrying ring with a means to engage the carrier ring to raise and lower the ring to assist in the transfer process.
Regarding Claim 14, Breiling does not teach:
the plurality of standoffs includes exactly three standoffs.
Reyland teaches:
the plurality of standoffs includes exactly three standoffs [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter taught by Breiling with the carrier ring for supporting a substrate during semiconductor processing operations having a ring structure with an inner diameter and an outer diameter and a plurality of standoffs protruding from the fourth portion the plurality of standoffs comprises three standoffs taught by Reyland in order to provide a substrate carrying ring with a means to engage the carrier ring to raise and lower the ring to assist in the transfer process.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Breiling et al. (US 20180122685 A1).
Regarding Claim 18, Breiling does not teach:
the connection between 
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the connection between the second portion and third portion from squared to rounded in order to reduce stress concentrations and accidental damage from incidental contact with the connection, since it has been held that changes in shape of parts of a device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 2022/06/17 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s objection to the drawigns for failing to show “a plurality of standoffs:
Applicant’s arguments are not persuasive, applicant has not provided an amendment to the specification or the drawings which adequately illustrates or calls-out the standoffs. Applicant’s assertion that they have shown a feature on a figure without calling out or adequately illustrating said feature or adequately describing is not persuasive.
Applicant’s amendments and related arguments, see response to non-final office action, filed 2022/06/17, with respect to the examiner’s objection to Claims 8, 9, and 14 have been fully considered and are persuasive.  The examiner’s objection to Claims 8, 9, and 14 has been withdrawn. 
Applicant's arguments filed 2022/06/17 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 2, especially as it relates to the limitation of “the third portion is at an acute angle relative to the top surface and is located radially outward from the second portion”:
The majority of the third portion, especially the portion of the third portion which is at an acute angle relative to the top surface is located radially outward from the second portion as is clear from both Fig. 10 and the examiner’s annotated Fig. 10. If the applicant requires further clarification on the Examiner’s interpretation of the art of record the applicant is encouraged to request an interview.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652